Citation Nr: 0608869	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-09 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to retroactive induction for VA vocational 
training and rehabilitation services.

2.  Entitlement to VA vocational training and rehabilitation 
services.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from March 1990 to December 
1996.

This case apparently comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision by the 
Vocational and Rehabilitation Training Division of the RO in 
Pittsburgh, Pennsylvania that denied retroactive induction 
for VA vocational training and rehabilitation services.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Initially, the Board notes that in September 2003, the 
veteran filed a claim for retroactive induction for VA 
vocational training and rehabilitation services, and 
reimbursement of educational costs incurred while obtaining a 
Bachelor's degree.  A notice of disagreement was received 
from the veteran in October 2003, which refers to the RO's 
recent decision to deny reimbursement of educational costs.  
In the October 2003 statement of the case, the RO refers to 
an October 1, 2003 denial of retroactive induction.  This 
October 2003 decision is not in the veteran's claims file or 
in his vocational rehabilitation folder.  Moreover, there is 
no letter on file showing that the RO notified the veteran of 
the denial of retroactive induction for VA vocational 
training and rehabilitation services.  Both the decision and 
notice letter must be obtained and associated with the claims 
file prior to appellate review.

In early August 2003, the veteran filed an application for 
vocational rehabilitation, in order to obtain a Master's 
degree.  In August 2003, the RO denied current entitlement to 
VA vocational training and rehabilitation services.  In a VA 
Form 646 received in March 2004, his representative appears 
to be appealing this matter.  The Board finds that this is a 
sufficient and timely notice of disagreement with the RO's 
denial of entitlement to VA vocational training and 
rehabilitation services.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.201 (2005).  Thus this issue must be remanded to 
the RO for issuance of a statement of the case (SOC), and to 
give the veteran an opportunity to thereafter perfect an 
appeal of this issue by filing a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2005); Manlincon v. West, 12 Vet. App. 238 (1999).  
After the RO has issued the SOC, the claim should be returned 
to the Board only if the veteran perfects the appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).

Finally, the Board notes that the veteran must be notified of 
any information and evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim for 
retroactive induction for VA vocational training and 
rehabilitation services (and for reimbursement of educational 
costs).  As part of that notice, the RO must indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran of 
any information and evidence, not 
previously provided to the Secretary that 
is necessary to substantiate his claim 
for retroactive induction for VA 
vocational training and rehabilitation 
services (and for reimbursement of 
educational costs).

2.  The RO should obtain a copy of the 
October 1, 2003 decision which denied 
retroactive induction for VA vocational 
training and rehabilitation services (and 
reimbursement of educational costs), and 
the letter notifying the veteran of this 
decision, and associate these documents 
with the claims file.

3.  The RO should provide the veteran 
with a statement of the case on the issue 
of current entitlement to VA vocational 
training and rehabilitation services.  He 
should be informed of the necessary steps 
to perfect his appeal.  The RO and the 
veteran are informed that this issue is 
not before the Board for appellate 
consideration until timely perfected.

4.  The RO should then re-adjudicate the 
claim for retroactive induction for VA 
vocational training and rehabilitation 
services (and for reimbursement of 
educational costs), with consideration of 
any additional evidence received since 
the October 2003 statement of the case.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

